           Case 1:17-vv-00132-UNJ Document 42 Filed 10/18/18 Page 1 of 3




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0132V
                                     Filed: August 7, 2018
                                        UNPUBLISHED


    STEVE HELMS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On January 30, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that he suffered a right shoulder injury related to
vaccine administration (“SIRVA”) after receiving an influenza vaccination on October 16,
2015. The case was assigned to the Special Processing Unit (“SPU”) of the Office of
Special Masters. On September 18, 2017, the undersigned issued a ruling on
entitlement, finding petitioner entitled to compensation for SIRVA. Proffer at 1. On
October 10, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the respondent’s proffer. (ECF No. 27).



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
             Case 1:17-vv-00132-UNJ Document 42 Filed 10/18/18 Page 2 of 3



       On April 4, 2018, petitioner filed an unopposed motion for attorneys’ fees and
costs. (ECF No. 37). 3 Petitioner requests attorneys’ fees in the amount of $14,194.30
and attorneys’ costs in the amount of $950.03. Id. at 1-2. In compliance with General
Order #9, petitioner filed a signed statement indicating that petitioner incurred no out-of-
pocket expenses. Id. at 2. Thus, the total amount requested is $15,144.33.

      The undersigned finds it necessary to reduce the hourly rate of Petitioner’s
counsel Danielle Strait. Ms. Strait billed at a rate of $300.00 for 2016 and $320.00 for
2017, and $322.00 for 2018. The undersigned finds the rate of $322.00 for work
performed in 2018 reasonable. However, as is consistent with other cases in this
program, Ms. Strait’s rate is reduced to $300 per hour for work performed in 2016 and
$307.00 per hour for work performed in 2017. 4 This results in a reduction of $326.00.

       Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the
attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of
Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr.
Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not permitted in the
Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at
387). A total of 1.20 hours 5 was billed by paralegals on tasks considered administrative
including, receiving retainer agreements, organizing documents, and sending
correspondence. For these reasons the undersigned will reduce the attorney’s fees
request in the amount of $172.00. 6

          The full amount of attorney costs requested, $950.03, is awarded.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.


3 The motion was filed as an unopposed motion and specifically states that respondent has no objection
to petitioner’s request. (ECF No. 37).
4
 The undersigned addressed Ms. Strait’s rate for work performed in 2017 and found $307 was an
appropriate hourly rate. Russell v. Sec’y of Health & Human Servs., No. 16-1091V at 8 (Fed. Cl. Spec.
Mstr. July 17, 2018).
5 Examples of these entries include: February 12, 2016 (0.10 hrs )”Review completed retainer packet“,

July 22, 2016 (0.10) “Update client file with travel correspondence”, June 23, 3017 (0.10) “Review case
status. Organize file.” and December 19, 2017 (0.10 hrs) “Review and send cover letter, entitlement
check, copy of decision awarding damages and judgment to client.” These entries are merely examples
and are not exhaustive.
6   This amount consists of 0.20 hours at $135 per hour and 1.0 hours at $145 per hour.
                                                     2
           Case 1:17-vv-00132-UNJ Document 42 Filed 10/18/18 Page 3 of 3



      Accordingly, the undersigned awards the total of $14,646.33 7 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Danielle Anne Strait. Petitioner requests payment be forwarded to Maglio
Christopher & Toale, PA, 701 5th Ave., Suite 3505, Seattle, WA 98104.

        The clerk of the court shall enter judgment in accordance herewith. 8



IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




7 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

8 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     3
